FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TODD BREWER WEEKS,                               No. 10-15982

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00182-HG-BMK

  v.
                                                 MEMORANDUM *
ALBERT TUFONO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     Helen Gillmor, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Todd Brewer Weeks, a Hawaii state prisoner, appeals pro se from the district

court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action alleging

due process, retaliation, and equal protection claims against state parole board

officials for denying him parole. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal for failure to state a claim under 28 U.S.C. §§

1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed all of Weeks’s claims because parole

board officials are entitled to absolute quasi-judicial immunity for decisions to

“grant, deny, or revoke parole,” which are “functionally comparable to tasks

performed by judges.” Swift v. California, 384 F.3d 1184, 1189 (9th Cir. 2004)

(citation and internal quotation marks omitted).

      The district court properly found that Weeks’s claims were also barred

because they were identical to claims that had been dismissed with prejudice in

another § 1983 action. See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir.

1995) (dismissal appropriate where complaint “merely repeats pending or

previously litigated claims” (citation and internal quotation marks omitted)).

      Weeks’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-15982